Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.
 
Response to Amendment
Applicant’s amendments and remarks submitted 10/11/2021 have been entered and considered, Claims 1, 9, 17 are amended. Claims 7, 15, 20 are cancelled.

Response to Arguments
Applicant’s arguments filed on 10/11/2021 have been fully considered but are moot because they don’t apply to the reference(s)/combination(s) in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 9-10, 14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Leppanen et al (WO2016038253) in view of Alger (“VR Interface Design Pre-Visualisation Methods”, 2015), James (“Making Calls in VR with HTC Vive’s Bluetooth Functions”, 2016) further in view of Osman et al (US20140364197).

Regarding Claim 1. Leppanen teaches A method of displaying a VR content in a virtual space (Leppanen, abstract, the invention describes methods for displaying images. In certain examples, a real world physical object, which is located in a real world point of view of a user of a head mountable display, is detected. Such a detection triggers a display, on the head mountable display, of at least one captured image of at least a part of the detected real world physical object.
Page 5, line 18-30, in method 200, a user uses a head mountable display to view a virtual reality environment (e.g. virtual world 602' of Figure 6B). In block 201, a determination is made as to whether or not there is an availability/opportunity within the virtual reality environment for user interaction with the real world object.), the method comprising:
at a computing system having one or more processors, memory for storing programs to be executed by the one or more processors, wherein the computing system is communicatively connected to a head-mounted display worn by a user (Leppanen, page 12, line 4-30, the apparatus 300 comprises a controller 301 which is provided by a processor 302 and memory 303. The memory 303 stores a computer program 304 comprising computer program instructions 305 that control the operation of the apparatus when loaded into the processor 302. The processor 302 may also comprise an output interface 307 via which data (not least for example captured image data of the real world object, and virtual reality environment data for displaying on the head mountable display) and/or commands are output by the processor 302.
Page 13, line 5-30, Figure 4 schematically illustrates a further apparatus 410 according to an example of the present disclosure. The apparatus 410 is in the form of a head mountable display providing a near eye display device, in particular in the form of glasses/goggles to be worn by a user. The device 410 comprises the apparatus 300 Figure 3):
rendering an application in the virtual space in accordance with a current
location of the user in the virtual space, (Leppanen, page 7, line 4-14, the cropped image(s) (e.g. 601' of Figure 7B) may then be displayed on a display of the head mountable display simultaneously with a display of the virtual reality environment (602a).
Page 7, line 16-30, in block 205, the user's point of view is monitored and tracked. This may be achieved by one or more orientation or directional sensors mountable in the head mountable display that can monitor and detect changes in the orientation and direction of the head mountable display and thus determining the real world point of view of the user wearing the head mountable display based on a sensed direction and orientation (e.g. yaw, pitch and roll) of the user's head. In block 206, a relative position of the real world object with respect to the user's real world point of view is determined.
Page 8, line 1-19, in block 207, this determined relative position of the real world object with respect to the user's real world point of view is used to adjust the relative position of the displayed captured image(s) of the real world object within the display of the head mountable display.
Page 9, line 1-11, an advantage of some examples of the present disclosure may be to enable a user to see for his or herself, his or her own user interaction with the real world object in real time thereby facilitating the user's interaction with the real world object whilst still wearing the head mountable display and viewing the virtual reality environment (e.g. seeing a display of the user's own hands 606' over the keyboard 601' as shown in Figure 7B).);

Lappenen fails to explicitly teach, however, Alger teaches the virtual space including a user interface panel, wherein the user interface panel has a default location in the virtual space, and the user interface panel includes multiple content posters, each having a unique location in the virtual space,(Alger, the video describes virtual reality user interface design and the implementation examples in several real life scenarios.

Page 8-13, this is an example of a customer in virtual reality environment. She is watching one of tech scanner 2D video. The she pushes the “||” button to pause the video, and exit out the full screen. Then she is back to her home screen with mountain view as her custom environment background.
Page 14-16, now she is at her home screen with plurality of apps. She opens one app to read a user manual and then scrolls along to read page by page.
Page 19-20, she opens up her personal assistant app and asks for information regarding a good place to eat by a museum. The content of the messages and the returned list information of restaurant are laid out as posters. 
Page 22-24, another example of UI menu in virtual reality environment for a Google cardboard app, showing menu items as posters and position changing when user’s viewpoint changes.)
Leppanen and Alger are analogous art because they both teach method of displaying virtual images in a VR environment for a user. Alger further teaches method of displaying virtual contents at default location in a VR environment and the contents’ location changes when user’s view point changes. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the VR content displaying method (taught in Leppanen), to 

The combination of Lappenen and Alger further teaches wherein the user's current location in the virtual space is determined according to the head-mounted display' s location in the physical space measured using a position tracking system (Lappenen, page 8, line 1-19, in block 207, this determined relative position of the real world object with respect to the user's real world point of view is used to adjust the relative position of the displayed captured image(s) of the real world object within the display of the head mountable display.
Page 9, line 1-11, an advantage of some examples of the present disclosure may be to enable a user to see for his or herself, his or her own user interaction with the real world object in real time thereby facilitating the user's interaction with the real world object whilst still wearing the head mountable display and viewing the virtual reality environment (e.g. seeing a display of the user's own hands 606' over the keyboard 601' as shown in Figure 7B).) and updating a spatial relationship between the user interface panel's current location and the user's current location in the virtual space; (Alger, page 2-4, in a virtual reality environment, UI menu appears when user holds on his/her arm, the position of the menu is keep relative static to the position of the arm. When the displacement of the eye and the arm changes, the position of the menu changes along with it.

wherein the user interface panel is customized to provide an optimized location based on a corresponding user movement of the user, and a magnitude of an adjustment of a location of the user interface panel is proportional a head movement of the user;  (Alger, page 2-4, in a virtual reality environment, UI menu appears when user holds on his/her arm, the position of the menu is keep relative static to the position of the arm. When the displacement of the eye and the arm changes, the position of the menu changes along with it.
Page 19-20, she opens up her personal assistant app and asks for information regarding a good place to eat by a museum. The content of the messages and the returned list information of restaurant are laid out as posters. 
As the user is focusing on the map, the map is located at the middle of the user’s field of view, and the assistant app menu and the messages are located to the left of the field of view, which is an optimized location to give user a better view of the map.
Page 22-24, another example of UI menu in virtual reality environment for a Google cardboard app, showing menu items as posters and position changing when user’s viewpoint changes.).


 receiving an alert from a device that is communicatively connected to the computing system;
generating and displaying an icon on a content poster of the user interface panel in the virtual space, the icon being uniquely associated with the alert; and 
in response to a predetermined action from the user, replacing the application in the virtual space with the VR content associated with the alert
 (James, page 1, par 1, the article describes the video shows voice calling and messaging in the HTC Vive VR system with HTC’s Voice Services.
Page 1, par 3-4, Vive phone services represent the bridge between the old and the new HTC. It is a bundle of software that provide SteamVR extensions to allow anyone to tether their smartphone to their HTC Vive and receive notifications from the real world, reply to messages and even make voice calls – all wihout leaving the cosy virtual world of your choosing. If you have a smartphone with Bluetooth connectivity running on the Android OS, HTC have now released an app that – once paired with an HTC Vive headset – exposes all of the above functionality.
Page 6, user is in a virtual reality environment.
Page 7, an alert message box popped in while user is in VR environment, notifying the user “Paul ICE sent you a text”. The alert box has a dialog icon representing text message app.
Page 8-15, figures show how the user bring up a notification GUI to send a text back to Paul ICE “I am lost in VR and can’t reply. Send food.”.


Page 17, an alarm is set reminding the user an incoming meeting with James at Museum of Art.
Therefore, it is obvious to a person with ordinary skill in the art to implement the alert icon (taught in James) to the virtual reality menu/app content posters (taught in Alger), so as to continuously provide information while user is running another app in full screen. For example, when user is watch a video in full screen, an alert icon popping/flashing to remind the user an incoming appointment.);
Leppanen, Alger and James are analogous art because they all teach method of displaying virtual images in a VR headset for a user. James further teaches method of receiving alert message while user is in a virtual reality environment. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the VR content displaying method (taught in Leppanen and Alger), to further receiving alert message from an external device (taught in James), so as to allowing a VR user to conveniently receive notifications relating to events occurring within the user’s real-world, residential environment while the user is using a VR headset. 

The combination of Leppanen, Alger and James fails to explicitly teach, however, Osman teaches wherein the response indicates that the user is likely to answer the alert and the operation of replacing the application in the virtual space with an operation setting associated with the alert (Osman, abstract, the invention describes a method including: receiving a signal to interrupt gameplay of a video game, the gameplay being presented on a head-mounted display; in response to receiving the signal, transitioning the gameplay from an active state to a paused state; wherein transitioning the gameplay includes identifying an intensity of a gameplay aspect, and progressively reducing the intensity of the gameplay aspect before entering the paused state.
[0053] FIG. 4 illustrates a user wearing a head-mounted display that is paired with a mobile device. The mobile device 400 may be paired directly with the HMD 102, or may be paired with a computer, such as computer 106, that communicates video and/or audio data to the HMD 102 for presentation.
[0054] At reference 410, a view as provided by the HMD 102 to the user 100 is shown when an incoming call is received by the mobile device 400. As shown, a message indicating the incoming call is presented to the user, overlaid upon a virtual scene in which the user's gameplay is defined. When the user accepts the incoming call, then as shown at reference 412, a video see-through portion 414 is shown in the view provided by the HMD 102. The video see-through portion 414 is provided by combining a video feed from an externally facing camera of the HMD 102 with the existing display of the virtual environment. Additionally, the video game may be paused upon the acceptance of the incoming call by the user 100.).
Leppanen, Alger, James and Osman are analogous art because they all teach method of displaying notification according to event when user is in virtual reality 

The combination of Leppanen, Alger, James and Osman further teaches and the
device further comprises:
pausing the application in the virtual space (Alger, Page 8-13, this is an example of a customer in virtual reality environment. She is watching one of tech scanner 2D video. The she pushes the “||” button to pause the video, and exit out the full screen. Then she is back to her home screen with mountain view as her custom environment background.
Page 14-16, now she is at her home screen with plurality of apps. She opens one app to read a user manual and then scrolls along to read page by page.
Osman, [0054] At reference 410, a view as provided by the HMD 102 to the user 100 is shown when an incoming call is received by the mobile device 400. As shown, a message indicating the incoming call is presented to the user, overlaid upon a virtual scene in which the user's gameplay is defined. When the user accepts the incoming call, then as shown at reference 412, a video see-through portion 414 is shown in the view provided by the HMD 102. The video see-through portion 414 is provided by combining a video feed from an externally facing camera of the HMD 102 with the existing display of the virtual environment. Additionally, the video game may be paused upon the acceptance of the incoming call by the user 100.); and
displaying an operation switch panel in the virtual space, the operation switch panel including an option of interacting with the device in the virtual space, an option of returning to a home screen of the virtual space, an option of resuming the application in the virtual space (Alger, Page 2-4, in a virtual reality environment, UI menu appears when user holds on his/her arm, the position of the menu is keep relative static to the position of the arm. When the displacement of the eye and the arm changes, the position of the menu changes along with it.
Page 8-13, this is an example of a customer in virtual reality environment. She is watching one of tech scanner 2D video. The she pushes the “||” button to pause the video, and exit out the full screen. Then she is back to her home screen with mountain view as her custom environment background. 
Notice at page 11, the user tap the icon at the bottom right of the field of view, and the full screen video playing app is reduced and pushed to the top section of the virtual reality home screen at page 12.  Notice the video playing bar is still displaying, it is obvious to a person with ordinary skill in the art that when tap on the black triangle video playing button, the video playing app will resume to play again. Therefore, the pointer icon and the video playing bar together serve as operation switch panel in the virtual space.).

Regarding Claim 2. The combination of Leppanen, Alger, James and Osman further teaches The method according to claim 1, wherein the device is a mobile phone that is communicatively connected to the computing system and the alert corresponds to one selected from the group consisting of receiving a new call from another person at the mobile phone, receiving a new message from another person at the mobile phone, receiving an appointment reminder at the mobile phone (James, page 1, par 1, the article describes the video shows voice calling and messaging in the HTC Vive VR system with HTC’s Voice Services.
Page 1, par 3-4, Vive phone services represent the bridge between the old and the new HTC. It is a bundle of software that provide SteamVR extensions to allow anyone to tether their smartphone to their HTC Vive and receive notifications from the real world, reply to messages and even make voice calls – all wihout leaving the cosy virtual world of your choosing. If you have a smartphone with Bluetooth connectivity running on the Android OS, HTC have now released an app that – once paired with an HTC Vive headset – exposes all of the above functionality.
Page 6, user is in a virtual reality environment.
Page 7, an alert message box popped in while user is in VR environment, notifying the user “Paul ICE sent you a text”. The alert box has a dialog icon representing text message app.
Page 8-15, figures show how the user bring up a notification GUI to send a text back to Paul ICE “I am lost in VR and can’t reply. Send food.”.).

Regarding Claim 6. The combination of Leppanen, Alger, James and Osman further teaches The method according to claim 1, wherein the response indicates that the user is going to answer the alert and the operation of replacing the application in the virtual space with an operation setting associated with the alert and the device further comprises:
pausing the application in the virtual space;
activating a see-through camera on the head-mounted display; and
presenting views captured by the see-through camera on a screen of the head-mounted display (Osman, abstract, the invention describes a method including: receiving a signal to interrupt gameplay of a video game, the gameplay being presented on a head-mounted display; in response to receiving the signal, transitioning the gameplay from an active state to a paused state; wherein transitioning the gameplay includes identifying an intensity of a gameplay aspect, and progressively reducing the intensity of the gameplay aspect before entering the paused state.
[0053] FIG. 4 illustrates a user wearing a head-mounted display that is paired with a mobile device. The mobile device 400 may be paired directly with the HMD 102, or may be paired with a computer, such as computer 106, that communicates video and/or audio data to the HMD 102 for presentation.
[0054] At reference 410, a view as provided by the HMD 102 to the user 100 is shown when an incoming call is received by the mobile device 400. As shown, a message indicating the incoming call is presented to the user, overlaid upon a virtual scene in which the user's gameplay is defined. When the user accepts the incoming call, then as shown at reference 412, a video see-through portion 414 is shown in the
view provided by the HMD 102. The video see-through portion 414 is provided by combining a video feed from an externally facing camera of the HMD 102 with the existing display of the virtual environment. Additionally, the video game may be paused upon the acceptance of the incoming call by the user 100.).

Claim 9 is similar in scope as Claim 1, and thus is rejected under same rationale. 
Claim 10 is similar in scope as Claim 2, and thus is rejected under same rationale.
Claim 14 is similar in scope as Claim 6, and thus is rejected under same rationale.
Claim 17 is similar in scope as Claim 1, and thus is rejected under same rationale. 
Claim 18 is similar in scope as Claim 2, and thus is rejected under same rationale.
Claim 19 is similar in scope as Claim 6, and thus is rejected under same rationale.

Claims 3-4, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Leppanen et al in view of Alger, James, Osman further in view of Long (US20180047212).

Regarding Claim 3. The combination of Leppanen, Alger, James and Osman fails to explicitly teach, however, Long teaches The method according to claim 1, wherein the device is a home appliance that is communicatively connected to the computing system and the alert is an alarm signal from the home appliance (Long, abstract, the invention describe a notification system for virtual reality devices that includes a message indicator device, an audiovisual (A/V) signal source connected to the message indicator device and adapted provide an A/V feed containing at least one of video information and audio information, a monitoring system connected to the message indicator device and configured to detect notification events at a monitored premises, and a virtual reality (VR) headset connected to the message indicator device and adapted to receive and present the A/V feed, wherein the message indicator device is adapted to communicate the A/V feed to the VR headset during a normal operating state, and wherein the message indicator device is adapted to communicate an alert signal to the VR headset upon detection of a notification event by the monitoring system.
[0018] In the exemplary embodiment illustrated in FIG. 1, the monitoring system 24 may include a plurality of sensors 28, 30, 32 that may be distributed throughout the residence 26 and that may be operatively connected to the control panel 22. The sensors 28, 30, 32 may include, but are not limited to, contact sensors, motion sensors, vibration sensors, noise sensors, proximity sensors, cameras, temperature sensors, smoke detectors, carbon monoxide detectors, etc.
[0028] In another embodiment of the system 10 illustrated in FIG. 3, it is contemplated that the message indicator device 12 may be configured such that, instead of interrupting the A/V feed provided by A/V signal source 14 and substituting an alert signal as described above, the processor 13 of the message indicator device 12 supplements the A/V feed provided by A/V signal source 14 with an alert signal so that the A/V feed is overlaid with a notification 50 as depicted.).
Leppanen, Alger, James, Osman and Long are analogous art because they all teach method of displaying notification according to event when user is in virtual reality environment. Long further teaches method of receiving alert message from home appliance including smoke detector which is communicatively connected to user’s HMD. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of displaying notification according to event when user is in virtual reality environment (taught in Leppanen, Alger, James and Osman), to further receiving alert message from home appliance (taught in Long), so as to allow a residential occupant to conveniently receive notifications relating to events occurring within the occupant’s real-world, residential environment while the occupant is using a VR headset (taught in Long).

Regarding Claim 4. The combination of Leppanen, Alger, James, Osman and Long further teaches The method according to claim 3, wherein the home appliance is one selected from the group consisting of a fire detector, a thermometer, a refrigerator, a microwave, and a cooking stove (Long, [0018] In the exemplary embodiment illustrated in FIG. 1, the monitoring system 24 may include a plurality of sensors 28, 30, 32 that may be distributed throughout the residence 26 and that may be operatively connected to the control panel 22. The sensors 28, 30, 32 may include, but are not limited to, contact sensors, motion sensors, vibration sensors, noise smoke detectors, carbon monoxide detectors, etc.).

Claim 11 is similar in scope as Claim 3, and thus is rejected under same rationale.
Claim 12 is similar in scope as Claim 4, and thus is rejected under same rationale.

Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Leppanen et al in view of Alger, James, Osman further in view of Osterhout (US9285589).

Regarding Claim 5. The combination of Leppanen, Alger, James and Osman fails to explicitly teach, however, Osterhout teaches The method according to claim 1, wherein the icon includes an image of the device and is displayed at the center of a field of view of the user in the virtual space (Osterhout, abstract, the invention describes an interactive head-mounted eyepiece with an integrated processor for handling content for display and an integrated image source for introducing the content to an optical assembly through which the user views a surrounding environment and the displayed content, wherein the eyepiece includes an event and sensor triggered control of eyepiece applications.
Col 44, line 46-67, in FIG. 7, an embodiment of the eyepiece 700 is depicted
an incoming call notification 704. In an embodiment, the eyepiece may receive input from  any external source including a phone.
Col 111, line 51-61, in embodiments, the lenses may be opaque to provide the
user with a virtual reality or other virtual 3D gaming experience where the user is 'put into' the game where the user's movements may change the viewing perspective of the 3D gaming environment for the user.
As shown in Fig 7, the alert message for incoming phone call includes an icon which is an image of a phone.).
Leppanen, Alger, James, Osman and Osterhout are analogous art because they all teach method of displaying notification according to event when user is in virtual reality environment. Osterhout further teaches method of receiving alert message with image icon for incoming phone calls. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of displaying notification according to event when user is in virtual reality environment (taught in Leppanen, Alger, James and Osman), to further attach image icon in alert message (taught in Osterhout), so as to provide intuitive notification for user in virtual reality.

Claim 13 is similar in scope as Claim 5, and thus is rejected under same rationale.
Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Leppanen et al in view of Alger, James, Osman further in view of Inomata et al (US20170076496).

Regarding Claim 8. The combination of Leppanen, Alger, James and Osman fails to explicitly teach, however, Inomata teaches The method according to claim 1, wherein the position tracking system includes a plurality of monitors and the head-mounted display includes one or more sensors that communicate with the plurality of monitors for determining the head-mounted display's location in the physical space (Inomata, abstract, the invention describes a method includes generating a visual field image to be visually recognized by a user within a virtual space image, the virtual space image forming a virtual space within which the user is immersed.
[0029] The position tracking camera 130 is communicably connected with the control circuit unit 120, and is configured to track the position of the HMD 110. In some embodiments, the position tracking camera 130 comprises one or more of an infrared sensor, a plurality of optical cameras, or some other suitable type of image sensor. The HMD system 100 receives the position of the HMD 110, to thereby be able to accurately associate the position of a virtual camera within the virtual space and the position of the wearer within a real space with one another.).
Leppanen, Alger, James, Osman and Inomata are analogous art because they all teach method of displaying virtual content to user using HMD. Inomata further teaches method of tracking the HMD position using a plurality of sensors/cameras. 

Claim 16 is similar in scope as Claim 8, and thus is rejected under same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734.  The examiner can normally be reached on M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Xin Sheng/Primary Examiner, Art Unit 2611